Citation Nr: 0825062	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-31 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for post-
operative residuals of a laminectomy at L-4 and partial 
laminectomy at L3-4 with lumbar strain.

2.	Entitlement to an initial rating in excess of 10 percent 
for service connected radiculopathy, left lower extremity, 
associated with post-operative residuals of a laminectomy 
at L-4 and partial laminectomy at L3-4 with lumbar strain.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1999 to 
December 2001.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
denied an increased rating for the veteran's service 
connected back disability.  The RO issued a notice of the 
decision in October 2004, and the veteran timely filed a 
Notice of Disagreement (NOD) in April 2005.  Subsequently, in 
July 2005 the RO provided a Statement of the Case (SOC), and 
thereafter, in September 2005, the veteran timely filed a 
substantive appeal.

Thereafter, in March 2006 the RO granted service connection 
for radiculopathy, left lower extremity, assessing it at zero 
percent from September 13, 2004.  The RO issued a notice of 
the decision that same month.  

The RO then supplied a Supplemental Statement of the Case 
(SSOC) in May 2006, which continued the 20 percent evaluation 
for the back disability. 

The veteran requested a videoconference hearing on this 
matter, which was held in April 2007 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.  On appeal 
before the Board in June 2007, the Board granted an initial 
rating of 10 percent for the veteran's service connected 
radiculopathy, left lower extremity, from September 13, 2004, 
and remanded this claim and the increased rating claim 
relating to the back disability for additional development, 
to include supplying proper Veterans Claims Assistance Act 
(VCAA)  notice; obtaining all pertinent VA medical records, 
to include a January 2007 VA examination report; providing a 
VA orthopedic and neurological examination if the AMC/RO 
could not locate the January 2007 VA examination report; and 
readjudicating the claims on schedular and extraschedular 
bases.  

In November 2007 the RO issued another decision, which 
continued the 10 percent evaluation for service connected 
radiculopathy of the left lower extremity, thus effectuating 
the Board's November 2007 decision.  It issued a notice of 
this decision in January 2007.  Then in January 2008, the 
AMC/RO provided an SSOC. 

The Board finds that the AMC/RO complied with the Remand 
directives, and therefore the Board may proceed with its 
review of the appeal.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).
	
At her April 2007 videoconference hearing, the veteran, 
through her accredited representative, indicated that she 
wished to pursue a new claim for total disability based on 
individual unemployability (TDIU).  The Board refers this 
matter to the RO for further action, to include adjudication 
of the claim after providing proper VCAA notice and 
conducting appropriate development.  
 

FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of her claims and has notified her of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	From June 17, 2003 through June 5, 2005 the veteran's 
service-connected low back disability, to include post-
operative residuals of a laminectomy at L-4 and partial 
laminectomy at L3-4 and a lumbar strain, was manifested by 
pain and moderate limitation of motion of the 
thoracolumbar spine; it was not productive of severe 
limitation of motion  or limited forward flexion of the 
thoracolumbar spine to 30 degrees or less, nor was it 
manifested by any incapacitating episodes of 
intervertebral disc syndrome necessitating bedrest 
prescribed by a physician; additional neurological 
disability, including but not limited to bowel or bladder 
impairment warranting a separate compensable rating (other 
than radiculopathy of the left lower extremity-see below); 
or by more than moderate lumbosacral strain.

3.	From June 6, 2005 the veteran's service connected low back 
disability, to include post-operative residuals of a 
laminectomy at L-4 and partial laminectomy at L3-4 and a 
lumbar strain has been manifested by pain and weakness on 
repetitive motion, which limits forward flexion of the 
thoracolumbar spine to 30 degrees or less, but not by 
ankylosis, additional neurological disability other than 
radiculopathy of the left lower extremity, including but 
not limited to bowel or bladder impairment warranting a 
separate compensable rating; or incapacitating episodes of 
intervertebral disc syndrome lasting at least six weeks in 
the previous year.  

4.	From September 13, 2004 through November 4, 2007 the 
veteran's service connected radiculopathy of the left 
lower extremity was manifested by pain consistent with 
mild but no more than mild incomplete paralysis of the 
sciatic nerve.

5.	From November 5, 2007 the veteran's service connected 
radiculopathy of the left lower extremity has been 
manifested by moderately severe impairment but not by 
complete paralysis of the sciatic nerve or severe 
incomplete paralysis of this nerve with marked muscular 
atrophy.

6.	The veteran's service connected laminectomy scar in the 
low back region is tender upon palpation (objective 
demonstration). 


CONCLUSIONS OF LAW

1.	From June 17, 2003 through June 5, 2005 the schedular 
criteria for assignment of a rating in excess of 20 
percent for the veteran's service connected low back 
disability, to include post-operative residuals of a 
laminectomy at L-4 and partial laminectomy at L3-4 and a 
lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (prior to September 26, 
2003); Diagnostic Code 5293 (2002) & Diagnostic Codes 
5237, 5242, 5243 (2007). 

2.	From June 6, 2005 the schedular criteria for assignment of 
a rating of 40 percent rating, but no more than 40 
percent, for the veteran's service connected low back 
disability, to include post-operative residuals of a 
laminectomy at L-4 and partial laminectomy at L3-4 and a 
lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5289, 5292, 5295 (prior to September 26, 
2003); Diagnostic Code 5293 (2002) & Diagnostic Codes 
5237, 5242, 5243 (2007). 

3.	From September 13, 2004 through November 4, 2007 the 
schedular criteria for assignment of an initial rating in 
excess of 10 percent for the veteran's service connected 
radiculopathy of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2,  4.7, 
4.10, 4.20, 4.40, 4.121a, Diagnostic Code 8520 (2007).    

4.	From November 5, 2007 the schedular criteria for 
assignment of an initial rating of 40 percent, but no more 
than 40 percent, for the veteran's service connected 
radiculopathy of the left lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2,  4.7, 4.10, 
4.20, 4.40, 4.121a, Diagnostic Code 8520 (2007).    

5.	The criteria for assignment of a separate 10 percent 
rating for a tender surgical scar secondary to the 
veteran's service-connected laminectomy at L-4 and partial 
laminectomy at L3-4, but no more than 10 percent, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2007); Esteban v. Brown, 6 Vet. App. 259 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2007 letter sent to the veteran by the RO adequately apprised 
her of the information and evidence needed to substantiate 
the claims, and of the evidence this letter failed to 
provide, and presumed prejudice has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores, supra.  

The June 2006 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support her claims, namely, proof that her service 
connected disabilities were more severe than rated.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, she 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for her if the RO determined such to be 
necessary to make a decision on the claims.  Although not 
legally required, it also specifically asked the veteran to 
provide VA with any other supporting evidence or information 
in her possession, and apprised her of the Dingess elements 
relating to calculation of disability ratings and assignment 
of effective dates.  This letter further informed the veteran 
that she could provide evidence demonstrating the impact that 
her disabilities had on her employment as well as statements 
for people who observed how her disability affected her in 
accordance with Vazquez-Flores.  The Board thus finds that 
the veteran received notice of the evidence needed to 
substantiate her claims, the avenues by which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  See 
Beverly, 19 Vet. App. at 403; see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

As to the Vazquez-Flores requirement that the RO must provide 
the veteran with at least general notice of any specific 
measurement or testing requirements needed for an increased 
rating if the Diagnostic Code contains rating criteria that 
would not be satisfied by demonstrating only a general 
worsening or increase in severity of the disability, the 
Board notes that such is not required with the claim for a 
higher initial rating for the veteran's radiculopathy of the 
left lower extremity because VCAA notice was furnished 
regarding the original claim for service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled. Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vasquez-Flores, 
supra, do not apply to initial rating claims.

With respect to Vasquez and the claim for an increased rating 
for the veteran's low back disability, in addition to the 
June 2006 letter noted above, the RO provided the pertinent 
old and new Diagnostic Codes relating to the back in its May 
2006 SSOC.  It is also apparent through reading the veteran's 
and his representative's statements, to include the testimony 
presented at an April 2007 Board hearing, that there is 
actual knowledge on the part of the claimant as to what is 
required to support a higher rating.  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what is necessary to 
substantiate a claim.  Id; Vasquez, supra.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
October 2004 RO decision that is the subject of this appeal 
in its June 2006 letter or May 2006 SSOC.  Where such a 
timing error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice as a result 
of the belated VCAA notice has been rebutted.  In particular 
the RO cured the timing defects by providing complete VCAA 
notice together with readjudication of the claims, as 
demonstrated by the January 2008 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  That is, the RO 
provided the veteran with proper VCAA notice, complete with 
the pertinent old and new Diagnostic Codes prior to 
readjudication of the claims in its January 2008 SSOC.  The 
veteran thus was not prejudiced by any defect in timing, as 
"the purpose behind the notice has been satisfied . . . that 
is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       
  
b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive numerous VA examinations, which were thorough in 
nature and adequate for the purposes of deciding these 
claims.  That is, the clinical and X-ray findings reported 
upon these examinations are adequate for rating purposes 
during the entire period of time at issue.  The Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide an 
examination or opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

38 C.F.R. § 4.71a sets forth the schedule of ratings for the 
musculoskeletal system, to include disabilities of the spine.  
At the time the veteran filed her June 2003 increased rating 
claim, the following relevant provisions relating to 
musculoskeletal disabilities were in effect:  Under 
Diagnostic Code 5289, a veteran would receive a rating of 40 
percent for favorable ankylosis of the lumbar spine and 50 
percent for unfavorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2003).  Pursuant to Diagnostic Code 
5292, a veteran would receive a rating of 20 percent for 
"moderate" limitation of motion of the lumbar spine and a 
maximum rating of 40 percent for "severe" limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, a veteran would generate an 
evaluation of 20 percent for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, but would receive a 
maximum rating of 40 percent for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

During the pendency of this appeal, 38 C.F.R. § 4.71a and 
accompanying Diagnostic Codes underwent revisions, effective 
from September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 
2003).  As a general matter, "[c]ongressional enactments and 
administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result."  Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 
2003) (internal quotation marks and citation omitted).  
Accordingly, when a new statute or regulation has been 
promulgated while a claim is still pending, the new provision 
will apply only to the period on and after its effective 
date, unless otherwise clearly indicated by the statute or 
regulation, while the former provision will apply to the 
pending claim prior to that effective date.  See id.; 
VAOPGCPREC 7-03.  With these principles in mind, the Board 
recognizes that because the issue in this appeal spans both 
before and after the amendments, the Board must evaluate the 
veteran's disability under the pre-September 2003 amendment 
version of 38 C.F.R. § 4.71a as well as the post-September 
2003 amendment version.  See VAOPGCPREC 3-2000 (Apr. 10, 
2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Relevant to the instant case, from September 26, 2003, a 
veteran, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, will 
receive a 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (2007).  A veteran will garner a 40 
percent rating when she exhibits forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2007).  The next higher rating 
of 50 percent will be awarded when a veteran displays 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a veteran will generate the maximum 100 percent evaluation if 
she has unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 (2007).  

The Board notes that according to Note (2), for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note (2).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation, and the normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 
(2).    

The medical evidence is somewhat conflicting as to whether 
the veteran has degenerative disc disease of the lumbar spine 
but the RO has addressed the criteria for rating 
intervertebral disc syndrome and the Board will do the same.   
Accordingly, 38 C.F.R. § 4.71a, Diagnostic Code 5293, as 
amended in September 2002, is applicable.

A VA General Counsel opinion has held that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  See VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of relief 
for "how long" measured over "how long" a period of time in 
order to constitute a 60 percent rating, a 40 percent rating, 
a 20 percent rating, etc., is not specified in the rating 
schedule.  Nevertheless, such determinations must be made or 
no ratings would ever be assigned.  Therefore, making such 
determinations about factors not precisely defined in the 
rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria which 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 at 
Note 2.

VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  As 
noted above, VA subsequently promulgated new regulations for 
the evaluation of the disabilities of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. 4.71a, Diagnostic Codes 5235 to 5243).  
The amendments renumber the diagnostic codes and create a 
general rating formula for rating diseases and injuries of 
the spine, based largely on limitation or loss of motion, as 
well as other symptoms.

As noted above, while each set of amendments has a specified 
effective date without provision for retroactive application 
so that neither set of amendments may be applied prior to its 
effective date, the Board may apply the former rating 
criteria before and after these amendments if such is more 
favorable to the veteran.

The veteran filed his increased rating claim in June 2003.  
The criteria under Diagnostic Code 5293 in effect from 
September 23, 2002 provide for rating either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician."  Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

These criteria for rating intervertebral disc syndrome that 
were in effect when the veteran filed his claim provide a 20 
percent evaluation when there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (from September 23, 
2002).

With respect to the criteria for rating intervertebral disc 
syndrome (IDS) since September 26, 2003, Diagnostic Code 5243 
directs that VA should evaluate this disorder under either 
the General Rating Formula for Diseases and Injuries of the 
Spine, outlined above, or under the Formula for Rating IDS 
Based on Incapacitating Episodes (which is summarized above 
and remain unchanged), whichever method results in a higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) 
(2007).     

With respect to evaluations of neurological disabilities, and 
more specifically, peripheral nerve disorders, 38 C.F.R. § 
4.124a sets forth the relevant criteria.  Pertinent to the 
instant case, pursuant to Diagnostic Code 8520, which sets 
forth the rating criteria for sciatic nerve disorders, a 
veteran will receive respective ratings of 10, 20, 40 or 60 
percent for mild, moderate, moderately severe or severe (with 
marked muscular atrophy) incomplete paralysis from this 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A maximum 
80 percent evaluation will be awarded for complete paralysis 
of the sciatic nerve manifested by the foot dangling and 
dropping, no active movement possible of muscles below the 
knees, and flexion of the knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement, and 
when there is bilateral involvement, the VA adjudicator 
should to combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.    

With respect to scars associated with a service connected 
disability, Diagnostic Codes of 38 C.F.R § 4.118 provides as 
follows: For a scar, other than on the head, face and neck, 
which was superficial and did not cause a limitation of 
motion, a veteran would receive a maximum 10 percent 
evaluation if it covered an area of 144 square inches or 
greater under Diagnostic Code 7802.  Pursuant to Diagnostic 
Code 7804, a veteran would garner a maximum 10 percent rating 
for a superficial scar that was painful on examination.  The 
regulation defines a "superficial scar" as one that was not 
associated with underlying soft tissue damage.  38 C.F.R § 
4.118, Diagnostic Codes 7802, Note (2) & 7804, Note (1) 
(2007).  Under Diagnostic Code 7805, other scars should be 
rated on limitation of function of the affected part. 38 
C.F.R § 4.118, Diagnostic Code 7805 (2007).
DeLuca Factors

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . . in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995); accord Tucker v. West, 11 Vet. 
App. 369, 373 (1998) (noting that "in accordance with 38 
C.F.R. § 4.40, the Board is required to consider the impact 
of pain in making its determination . . . and articulate how 
pain on use was factored into its decision").  Functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  38 C.F.R. 
§ 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, "[w]eakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40.  The 
Board observes that 38 C.F.R. § 4.40 does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

b. Initial Higher Ratings & Increased Ratings 
The Board recognizes the distinction between a circumstance 
where a veteran challenges an initial disability rating (a 
Fenderson appeal) and where a veteran files a claim for an 
increased rating (a Francisco claim).  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  In the former case, the veteran seeks appellate 
review of the RO's initial disability rating because of her 
dissatisfaction with it; in the latter case, the veteran 
files a new claim, asking the RO to increase the disability 
rating because her disability has worsened since the prior 
rating.  See id.; see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Thus, in the latter case, the 
veteran seeks a new, increased disability rating due to an 
alleged change in her condition, while in a Fenderson appeal, 
the veteran objects to the initial disability rating granted 
by the RO as being too low.  In either circumstance, the 
Board may assign separate ratings for separate periods of 
time based on the facts found, a practice known as "staged" 
rating.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) 
(holding that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings"); 
Fenderson, 12 Vet. App. at 126.  Such staged ratings 
"account[] 'for the possible dynamic nature of a disability 
while the claim works its way through the adjudication 
process.'"  Hart, supra (quoting O'Connell v. Nicholson, 21 
Vet. App. 89, 93 (2007)).  Under Fenderson, however, the 
Board gives consideration to all the evidence of record only 
from the date the RO received the veteran's claim.  See 
Fenderson, supra, at 126, 127.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
June 2003 private medical records document the veteran's 
complaints of chronic low back pain.  

On August 7, 2003, the veteran submitted to a VA examination 
of the back; the clinician reviewed the claims file.  At this 
time she complained of experiencing stiffness and continuous 
back pain, with these symptoms causing limitation in daily 
activities.  She had marked discomfort when bending and 
lifting, although she could bend to the floor with extreme 
discomfort.  On physical examination, the veteran had "quite 
good" range of motion manifested by forward bending to 80 
degrees; hyperextension to 30 degrees; bilateral lateral 
bending to 30 degrees and bilateral rotation to 30 degrees; 
the clinician, however, did not assess any additional 
functional limitation, as contemplated by DeLuca.  Instead, 
the clinician observed that the veteran had mild to moderate 
tenderness in the low back region, and noted that she 
appeared to be "substantially disabled from this" back 
problem.    

The veteran underwent another VA examination of the back on 
September 13, 2004; the clinician did not review her claims 
file.  At this time, the veteran indicated that her low back 
pain had increased about 70 percent since the August 2003 VA 
examination.  She continued to report having difficulty with 
performing activities of daily living due to the pain, and 
noted stiffness, weakness and increased fatigue.  Lifting, 
bending, climbing stairs and lying down aggravated said pain, 
and she could walk about 1/4 mile before she had to rest.  The 
veteran reported having fallen down stairs on several 
occasions because her left leg gave out, but she had no 
numbness in the lower extremities.  Her posture and gait 
appeared normal, she could stand on her heels and toes 
without difficulty, and she could assume a partial squatting 
position.  

Range of motion testing revealed flexion to 80 degrees, 
extension to 20 degrees, right lateral flexion to 20 degrees, 
left lateral flexion to 25 degrees, and bilateral rotation to 
20 degrees.  The examiner specifically made noted that the 
veteran exhibited pain on flexion, extension and lateral 
flexion, and that her "range of motion has diminished since 
the last compensation and pension examination."  With 
respect to the DeLuca factors, he concluded that the veteran 
had "an approximate 25% functional loss on repetitive motion 
and increased pain. . . ."  X-rays revealed no change since 
the August 2003 examination.     
      
An October 2004 MRI of the thoracic and lumbar spine revealed 
that the veteran's CFS spaces appeared adequate throughout 
the entire thoracic region and the signal within cord, discs 
and vertebral bodies all appeared normal.  As for the lumbar 
region, the MRI revealed that the CSF spaces appeared 
adequate throughout the cord.  She had mild disc desiccation 
at the L3-5 and L5-S1 but the disc heights themselves were 
relatively well preserved.  Moderate facet degenerative 
changes were noted primarily in the lower lumbar segments, 
but did not appear to have any significant distortion or 
impact on neural structures.  

A November 2004 VA medical record notes that the veteran's 
October 2004 MRI report showed a laminectomy at L4-5, "but 
otherwise it looks satisfactory."  A physical examination 
noted that she had pain over the left S1 joint and "some 
mild tenderness over the incision and some limited range of 
motion."  A neurological examination revealed full 5/5 motor 
strength.  

Also in November 2004, the veteran's husband authored a 
letter, which conveyed that she experienced back pain quite 
frequently, with difficulty rising from a chair and 
performing other common activities.  As noted in a March 2005 
statement, the veteran stated that she experienced flare-ups 
of pain in the back.  

On June 6, 2005, the veteran again had another VA examination 
to assess the severity of her low back disability; the 
clinician reviewed the veteran's claims file and X-rays.  The 
veteran reported that she had constant pain, with increased 
pain with activity; she could not take prolonged walks.  The 
clinician noted that the veteran's previous X-rays were 
negative for degenerative disc disease, and her October 2004 
MRI revealed results within normal limits.  

As for her radicular symptoms, this clinician stated that the 
veteran complained of weakness in the left leg and reported 
that it would give way suddenly.  She has pain two to three 
times weekly, which would subside after about two days.  The 
examiner noted that the veteran had "no significant 
neurological changes, but it is noted that she has 
neurological symptoms. . . ."  On physical examination, the 
veteran could rise from a chair without difficulty, but 
walked about the room with a "somewhat guarded gait."  She 
could walk on her toes and heels without difficulty, and 
straight leg raising test was negative bilaterally.  A 
neurological examination revealed "no defects in light touch 
in the feet, legs or thighs," and the veteran "reported . . 
. no loss of feeling in the perineal area. . . ."  Her lower 
extremity strength was 5/5 in all motions of the foot, ankle, 
knee and hip, and she had range of motion within normal 
limits for these joints.  The veteran also exhibited deep 
tendon reflexes with knee and ankle jerk, and Babinski test 
was negative.  

At this time the veteran could forward flex to 40 degrees; 
extend to 15 degrees; bilaterally laterally bend to 30 
degrees, and bilaterally rotate to 25 degrees.  The clinician 
detected slight sensitivity over the low back, but the 
veteran reported no urinary or rectal symptoms associated 
with her back disability.  As for the DeLuca criteria, the 
examiner stated that "she is unable to do repeated activity 
more than one or two times without quitting because of the 
pain," and that "[s]he was unable to lift more than 20 
pounds."  He also observed that the veteran had no 
particular flare-ups of pain, and that pain occurred in 
proportion to her activities.  Although the examiner noted 
the veteran's account that someone had advised her that she 
had arthritis of the spine, he offered his opinion that 
"there is no significant evidence of this, and her symptoms 
can best be explained by residuals of the primary condition 
for which the surgery was done . . . ."  

An examination of the back also revealed a well-healed scar, 
approximately 5.5 inches long and .75 inches wide.  The 
clinician noted that "[i]t is not particularly tender, and 
there is little paravertebral tenderness," although he noted 
that "[t]here is some sensitivity to pressure over the 
sacral area, but it is not severe."  

August 2005 private medical records and continue to document 
the veteran's chronic low back pain.  

The veteran underwent another VA examination on January 30, 
2006, this time to assess her mental status.  The examiner 
reviewed the claims file.  The veteran reportedly had 
ambulated up two flights of stairs for the exam, and she was 
able to sit through the interview although she had to shift 
positions on the couch due to back pain.  She conveyed that 
she intended to use the elevator upon leaving the building, 
as ambulating down stairs caused pain.  The pain had worsened 
over time, and the veteran described how she struggled 
through working as a dog groomer, having fluctuated between 
working full time and part time due to her back disability. 

February 2006 VA medical records note that the veteran felt 
back pain at 9/10 with worsening flare-ups of pain.  At this 
time she had no dragging of the feet.  

A July 2006 VA EMG consult revealed that the veteran 
complained of left leg pains.  The study revealed the 
presence of radiculopathy at the left L5 region.  

In January 2007 the veteran underwent a VA neurological 
examination to determine the nature and severity of her 
service connected radiculopathy of the left lower extremity 
and her low back; the clinician reviewed the claims file, and 
noted that the July 2006 EMG study yielded an abnormal 
reading.  At this time the veteran described her pain as a 
constant 5/10 radiating from the back all the way down to the 
left foot.  The examiner noted that she had no stiffness, 
swelling, redness or instability, but that she had "marked 
fatigability, decreased endurance, and pain."  Flare-ups 
occurred once per month with duration of three to four days.  
At these times, the veteran reported having pain at 10/10.  
X-rays of the lumbar spine revealed "moderate facet 
arthritis."     

A physical examination of the spine revealed flexion to 45 
degrees, with pain at 45 degrees; extension to 30 degrees 
with pain at 30 degrees; bilateral lateral bending to 30 
degrees, with pain at 30 degrees; and bilateral rotation to 
30 degrees with pain at 30 degrees.  The veteran exhibited a 
normal gait, and repetitive motion testing revealed no 
changes with degrees of motion, pain, fatigue, endurance, 
weakness or coordination of the lumbar spine.  She reported 
no bowel or bladder disturbances, but had pain when standing, 
sitting, climbing, walking, kneeling, squatting, bending, 
lifting, pushing and pulling.  Based on these data, the 
examiner diagnosed the veteran with status post operative 
laminectomy with residual pain.    

The July 2007 neurological examination revealed a normal 
motor and sensory functioning as well as normal gait, heel 
standing, toe standing, squatting, pronation and supination.  
Hip rotation and function were normal as was the examination 
of knee functioning.  There was normal light tough to the 
foot.  The veteran stated that she had numbness, which 
precluded her from walking long distances (more than 1/4 mile), 
and also caused her to fall, about twice per month.  Based on 
these data, the clinician determined that the neurological 
examination was normal, but diagnosed the veteran with left 
lower extremity neuropathy, nerve root L5 radiculopathy.  

A January 2007 clinical note authored by the veteran's 
private physician, Dr. W.B.C., indicates that the veteran had 
a straight back without evidence of scoliosis, and no 
particular spasm detected.  The veteran displayed limited 
forward bending as she tried to touch her knees, with 
somewhat limited backward bending due to discomfort.  She 
also exhibited normal leg strength bilaterally, and has 
appropriate dorsi and plantar flexion and extension as well 
as toe curls.  Her sensation in the dorsal and plantar 
aspects of the feet appeared normal, and sensation from mid 
lumbar to sacrum was also normal.     

An April 2007 MRI of the back revealed that the L3-L4 level 
was normal, but the L4-5 level disclosed evidence of 
laminectomy, with slight loss of normal signal within the 
disc, suggestive of degenerative changes to a mild or 
moderate degree.  Overall the scan of the lumbar spine 
revealed no appreciable changes when compared with a prior 
exam.  The veteran continued to complain of persistent back 
pain.  

During her April 2007 videoconference hearing the veteran 
testified that her back problem caused her to reduce her work 
from full-time to part-time, as she "couldn't handle the 
workload and the things that were asked of me at work."  
Hearing Transcript at 4-5.  She also indicated that she took 
pain medication for her back pain, and that at times she had 
to take off time from work because of said pain.  Hearing 
Transcript at 6, 7.  With respect to radiculopathy, the 
veteran testified that she had "shooting pain like a knife 
stab that goes from hip down my left buttock area and down my 
left leg . . . part of my calf and down into my toes."  
Hearing Transcript at 7, 14.  She had moderate amount of pain 
daily, with stabbing radiculopathy almost daily, and monthly 
flare-ups manifested by severe pain.  Hearing Transcript at 
8-9, 15.  The veteran also stated that she believed her VA 
examiner in 2004 had pushed her beyond a comfortable baseline 
range of motion.  Hearing Transcript at 10.  As for current 
symptoms, the veteran said that she had no muscle spasms but 
felt cramped and tense in her back.  Hearing Transcript at 
14.  The veteran's husband conveyed that he witnessed the 
veteran feeling pain constantly.  Hearing Transcript at 11.            

In a November 5, 2007 Addendum, the VA examiner, Dr. S.L., 
stated that he had interviewed the veteran again with respect 
to the radiculopathy of the left lower extremity, but that he 
had received no other new information from medical 
consultants.  He noted that the veteran reported having pain 
ranging from a 6/10 to a 9/10, with pain ranging from 9/10 a 
majority of the time.  She exhibited an antalgic gait, with a 
limp of the left lower extremity.  Accordingly, "using this 
information, it is my best estimate that the classification 
level would be . . . moderately severe . . . ."   

b. Discussion
The Board finds that the evidence preponderates against a 
schedular rating in excess of 20 percent for the veteran's 
service connected low back disability from the date the RO 
received her increased rating claim on June 17, 2003 through 
June 5, 2005.  In particular, although the veteran 
consistently reported that she experienced low back pain 
during her August 2003 and September 2004 VA examinations, 
with decreased range of motion and additional functional loss 
on repetition noted as of September 2004, she still exhibited 
range of motion that most closely aligns with a 20 percent 
rating under the old Diagnostic Code 5292 and the new 
Diagnostic Code 5237.  That is, even when considering the 
August 2003 clinician's observation that the veteran was 
"substantially disabled" by her back disability and the 
veteran's assertion that this examiner had pushed her beyond 
a comfortable range of motion, she still at this point could 
forward flex to 80 degrees out of a possible 90 degrees 
normal, albeit with extreme discomfort.  In the Board's view, 
this documented near normal range of motion even with DeLuca 
factors most closely approximates a 20 percent evaluation 
under the old Diagnostic Code 5292.  (The Board also finds, 
however, that, as explained below, a separate 10 percent 
rating is warranted for a laminectomy scar in the low back 
region and an issue of whether an extraschedular rating is 
warranted for the veteran's low back disability at any point 
during the entire period of time at issue is addressed in the 
remand appended to this decision.) 

In a similar vein, the September 2004 VA examiner's estimate 
that the veteran had an additional 25 percent (i.e., 1/4 
additional loss) of functional limitation from her near 
normal range of motion due to pain and repetition, still 
would only decrease the veteran's diminished range of motion 
by one-forth to approximately 60 degrees forward flexion, 
which falls well above the 30 degrees or less required under 
the new Diagnostic Code 5237 for the next higher rating of 40 
percent.   

Likewise, the Board adjudges such a limitation of motion to 
be most consistent with "moderate" impairment, rather than 
"severe" impairment under the old Diagnostic Code 5292, 
given the only 25 percent additional functional limitation at 
this time.  That is, in quantifying the degrees of impairment 
under the old Diagnostic Code 5292 (i.e.,  "mild," 
"moderate," or "severe"), the Board would expect said 
impairment roughly to correspond with decreased range of 
motion (e.g., range of motion decreased by about 1/3 for 
"mild" impairment; range of motion decreased by about 2/3 
representing "moderate" impairment; and a decreased range 
of motion approaching total for "severe" impairment), and 
in the instant case, such impairment would correspond most 
closely with a "moderate," 20 percent evaluation.  The 
evidence for this time period also does not reflect that the 
veteran had a "severe" lumbosacral strain, manifested by 
listing of the whole spine, "marked" limitation if forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space.  Instead, the September 2004 X-rays revealed no 
significant changes since August 2003, and the October 2004 
MRI appeared "satisfactory" to the VA examiner, with 
preservation of adequate disc heights.  All in all, 
therefore, the Board determines that the evidence weighs 
against a schedular rating in excess of 20 percent from June 
17, 2003 through June 5, 2005. 

As to the question of episodes of intervertebral disc 
syndrome, the medical evidence does not show such episodes 
necessitating bedrest prescribed by a physician and it is not 
contended otherwise.  Thus a rating in excess of 20 percent 
is not warranted under Diagnostic code 5293 in effect prior 
to September 26, 2003 or Diagnostic code 5243, Note 1 (in 
effect since September 26, 2003).       

The Board also determines that the evidence supports an 
increased rating to 40 percent, but no more than 40 percent, 
for the veteran's low back disability from June 5, 2005, the 
date at which such increase became manifest.  While the 
veteran's forward flexion to 40 degrees at this time itself 
does not satisfy the schedular criteria for a 40 percent 
rating under the new Diagnostic Code 5237, when considering 
the DeLuca criteria, and specifically additional functional 
limitation noted by the June 2005 examiner due to her pain on 
repetitive motion, the Board finds that such limitation rises 
to the level of disability needed for the increased rating.  
The Board finds it significant that although this VA examiner 
did not quantify the veteran's DeLuca limitations in terms of 
percentages of decreased range of motion, he did observe that 
the veteran's pain rendered her "unable to do repeated 
activity more than one to two times. . . ."  In the Board's 
view, this inability to perform repetitive motion brings the 
veteran's low back disability within the criteria for a 40 
percent rating contemplated by Diagnostic Code 5237.  

Evidence offered subsequent to the June 2005 examination 
similarly reflects a disability picture compatible with a 40 
percent evaluation.  Specifically, as of January 2007 the 
veteran continued to exhibit a significantly reduced range of 
forward flexion to 45 degrees, with pain, and also had 
difficulty bending towards her knees.  Because this 40 
percent rating is also the maximum evaluation permitted under 
the applicable old Diagnostic Codes 5292 and 5295, the Board 
need not additionally analyze the back disability under these 
Codes.  As a 40 percent rating is the maximum evaluation 
allowed under Diagnostic Code 5237 and 5242 for limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 cannot 
support a higher rating because the Court has held that there 
is no basis for a rating higher than the maximum scheduler 
rating for additional limitation of motion due to pain or 
functional loss under these provisions.  See VAOPGCPREC 36- 
97; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board also notes that as the record does not contain 
diagnoses of ankylosis or reflect the occurrence of 
incapacitating episodes lasting at least six weeks requiring 
bed rest prescribed by a physician relating to any IDS, 
increased ratings of 50 percent or greater under the current 
Diagnostic Codes 5237 and 5243 are not warranted.         

Turning to the veteran's service connected radiculopathy of 
the left lower extremity, the Board determines that the 
evidence weighs against a rating in excess of 10 percent from 
September 14, 2004 through November 4, 2007.  In particular, 
as reflected by the September 2004, November 2004 and June 
2005 VA medical records, the veteran, although lodging 
complaints of numbness and radicular pain, could heel-toe 
walk, partially squat, and had full 5/5 strength in the legs.  
She also had either a normal or "somewhat" guarded gait 
during this time period, and she still had the ability to 
climb stairs.  The veteran further was negative for a foot 
drop, as noted in the January 2006 VA medical record.  
Although the veteran reported experiencing falls occasionally 
due to her left leg giving out, she received a "normal" 
neurological examination in January 2007.  This evidence in 
totality leads the Board to conclude that the veteran had no 
more than "mild" symptomatology, as contemplated by 
Diagnostic Code 8520, from September 14, 2004 through 
November 4, 2007.      

The Board also determines that the evidence weighs in favor 
of an initial higher rating to 40 percent, but no more than 
40 percent, for the veteran's service connected radiculopathy 
of the left lower extremity from November 5, 2007.  In 
particular, as reflected by the November 2007 Addendum by Dr. 
L.S., where he re-interviewed the veteran, he specifically 
observed the veteran's antalgic gait, with limp, and 
classified the veteran's left lower extremity radiculopathy 
as "moderately severe."  The applicable Diagnostic Code 
8520 expressly allots a 40 percent rating for such a 
categorization.  In this regard, the Board notes that neither 
it, nor the RO, may substitute the opinion of a competent 
medical professional for its own lay opinion.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (observing that 
"[w]ithout a medical opinion that clearly addresses the 
relevant facts and medical science, the Board is left to rely 
on its own lay opinion, which it is forbidden from doing"); 
accord Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that the Board may only consider independent medical 
evidence and may not substitute its own medical opinion).  
Accordingly, the Board grants the veteran's claim for an 
initial higher rating for service connected left lower 
extremity neuropathy to 40 percent from November 5, 2007. 

The evidence weighs against awarding a rating for this 
neuropathy in excess of 40 percent under Diagnostic Code 
8520, as the evidence of record at any time throughout the 
appeal does not reflect that the veteran experiences 
incomplete paralysis with "marked muscular atrophy," as 
would be required for the next higher rating of 60 percent.  
The evidence likewise does not reflect that the veteran 
exhibits complete paralysis of the sciatic nerve, manifested 
by foot dangle and drop, no active movement of muscles below 
the knee, or flexion weakened in the knee, as needed for an 
80 percent evaluation under this Code.        

Finally, the Board notes that medical records, dated November 
2004 and June 2005, show that, although well-healed, the 
veteran does have some mild tenderness upon palpation of her 
surgical scar related to her service connected back 
disability. Accordingly, the Board assigns a separate 10 
percent rating for a tender surgical scar secondary to this 
service connected disability.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2007); Esteban v. Brown, 6 Vet. App. 259 (1994).

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that, with respect to the veteran's low back 
disability, the evidence of record does present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  

In particular, as noted by the August 7, 2003 VA examiner, 
the veteran's back disability "is going to markedly limit 
any occupation that she may choose because she is going to 
have to pick something that is very sedentary in order to be 
semi-comfortable."  Similarly, in a September 2005 VA 
medical record the clinician noted that the veteran "is 
unable to work a full shift and often goes home because of 
her back."    

In her April 2005 NOD, the veteran conveyed that the service 
connected back disability "severely impairs" her 
employment, limiting her to working only a few hours daily.  
She noted that after work, she experiences extreme pain and 
must either massage the back, take medication or a hot shower 
to relieve the pain.  The veteran stated that she had 
attempted to find other employment, but no one would hire her 
because of her back problem.  She had conveyed similar 
sentiments in a March 2005 statement.    

As reflected in an April 2005 statement from the manager 
(D.O.) at the veteran's place of employment, she indicated 
that the veteran initially tried to work full-time, but soon 
found it too difficult due to her severe back pain.  D.O. 
reported that the veteran had to cut back on her hours to 
only a few hours of work per day, beginning in August 2004.  
April 2006 letters from D.O. and the veteran's three other 
work colleagues reiterate that the veteran's back caused her 
pain at work and also limited her ability to perform work 
functions, in addition to causing her to miss days of work.

Finally, on at least on occasion in July 2006, the veteran 
visited the emergency room for treatment of her low back 
pain.    

Thus, the Board concludes that the veteran has demonstrated 
that her service-connected low back disability has caused a 
marked interference with employment.  With the presence of 
such a factor, the criteria for submission for consideration 
of whether the assignment of an extraschedular rating for her 
low back disability is warranted pursuant to 38 C.F.R. § 
3.321(b)(1) are satisfied.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The RO therefore must refer this claim to proper officials 
for consideration of an extraschedular rating, as outlined in 
the Remand Order below.  



ORDER

An increased schedular rating in excess of 20 percent for 
post-operative residuals of a laminectomy at L-4 and partial 
laminectomy at L3-4 with lumbar strain, from June 17, 2003 
through June 5, 2005, is denied.

An increased schedular rating to 40 percent, but no more than 
40 percent, for post-operative residuals of a laminectomy at 
L-4 and partial laminectomy at L3-4 with lumbar strain, from 
June 6, 2005 is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A rating in excess of 10 percent for service connected 
radiculopathy of the left lower extremity is denied from 
September 13, 2004 through November 4, 2007, subject to the 
law and regulations governing the payment of monetary 
benefits. 
 
A rating to 40 percent, but no more than 40 percent for 
radiculopathy of the left lower extremity is granted from 
November 5, 2007, subject to the law and regulations 
governing the payment of monetary benefits.

A separate 10 percent rating for a tender scar secondary to 
surgical treatment for post-operative residuals of a 
laminectomy at L-4 and partial laminectomy at L3-4 with 
lumbar strain is granted, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

As discussed above, it is the Board's judgment that this case 
should be referred to the VA Chief Benefits Director for 
consideration of whether an extraschedular rating is 
warranted for the veteran's low back disability under 38 
C.F.R. § 3.321(b)(1).  The Board notes that while the Board 
does not itself have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis, it may 
submit the case for assignment of an extraschedular rating 
for her low back disability pursuant to 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Prior to this referral, the AMC/RO must conduct any 
development deemed necessary, to include contacting the 
veteran to determine if she had any additional evidence 
relevant to the question of whether her low back disability 
has caused marked interference with employment, to include 
additional records or a statement from a current or former 
employer.  

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following action:

1. The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).  The AMC/RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  

The AMC/RO should provide the veteran 
written notification specific to the 
claim for an extraschedular rating for a 
low back disability under 38 C.F.R. § 
3.321(b)(1), to include informing her of 
the relevancy of any evidence from an 
employer or former employer relating to 
her claim of significant work impairment 
caused by her low back disorder.  

2.  Thereafter, the AMC/RO should refer 
the case to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for consideration of 
an extraschedular evaluation for the 
veteran's service connected low back 
disability.  38 C.F.R. § 3.321(b) (2007).

3. If the veteran is not satisfied with 
the decision, she and her representative 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  No 
action is required of the veteran until 
she is otherwise notified by the AMC or 
RO.  By this action, the Board intimates 
no opinion, legal or factual, as to any 
ultimate disposition warranted in this 
case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


